DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed 06/28/2022, with respect to rejection of claims 1-5, 8-9, and 11-20 under 35 U.S.C 103 have been fully considered and are persuasive in view of the claim amendments filed.  The rejection of claims 1-5, 8-9, and 11-20 under 35 U.S.C 103 has been withdrawn. 

Allowable Subject Matter
Claim 1, 3-8, 11-18, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, particularly Ryhorchuk (US 2014/0293993), either alone or in combination with other prior art of record, fails to teach or suggest the limitations of:
“determine, based on the select sensor event message, a select waveform profile of the one or more waveform profiles; 
determine, based on a memory location associated with the select sensor event message or the select waveform profile, a select radio frequency channel from the plurality of radio frequency channels; and 
output, via the radio signal, a packet comprising the select sensor event message and an indication of a counter state associated with the select sensor event message, wherein output of the packet is based on the select waveform profile, and wherein the radio signal is output via the select radio frequency channel” when considered in view of the other limitations as recited in claim 1;
“determining, based on the select sensor event message, a select waveform profile; 
determining a select radio frequency channel based on a memory location associated with the select sensor event message or the select waveform profile;  
determining, by the controller of the sensor device, a counter value of a plurality of incremental counter values, wherein the counter value is associated with the select sensor event message; and 
outputting, via a radio signal output by the sensor device, a packet comprising the select sensor event message and an indication of the counter value, wherein outputting the packet is based on the select waveform profile, and wherein the radio signal is output via the select radio frequency channel” when considered in view of the other limitations as recited in claim 18; and
“determine, based on the select sensor event message, a select waveform profile of the one or more waveform profiles; 
determine a select radio frequency channel from the plurality of radio frequency channels based on a memory location associated with the select sensor event message or the select waveform profile; 
determine a counter value of a plurality of incremental counter values, wherein the counter value is associated with the select sensor event message; and
output, via the radio signal, a packet comprising the select sensor event message and an indication of the counter value, wherein output of the packet is based on the select waveform profile, and wherein the radio signal is output via the select radio frequency channel” when considered in view of the other limitations as recited in claim 18


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633